internal_revenue_service number release date index number ---------------------------- -------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc tege eb ec plr-114929-07 date date -------------------------------------------- -------------------------------------------- ------------------------------ --------------------------------- employer employer president ------------------------- --------------------- --------------------------- ----------------------- --------- date date dear ----------------- date x this is in response to your letter of date in which you request consent you represent that you were told by president that at a board_of directors to revoke an election that you made under sec_83 of the internal_revenue_code meeting on date employer granted you a choice of x incentive stock_options isos or x shares of restricted_stock on date you purchased x shares of restricted_stock on the same day you filed an election under sec_83 with the internal_revenue_service center where you file your individual_income_tax_return with respect to the restricted_stock on date president learned that the board_of directors had authorized the grant of isos rather than a choice of either isos or restricted_stock and you were notified of the error the next day thus the restricted award was not authorized by the board_of directors you plr-114929-07 subsequently returned the stock to employer on date you sent a letter to this office requesting consent to revoke the sec_83 election sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the fair_market_value of the property less the amount_paid for the property shall be included in the gross_income of the recipient in the first taxable_year in which the recipient s interest in the property is not subject_to a substantial_risk_of_forfeiture under sec_83 of the code any person who performs services with respect to which property is transferred may elect to include in his or her gross_income for the taxable_year in which the property is transferred the excess of the fair_market_value of the property over the amount_paid an election under sec_83 must be filed with the internal_revenue_service not later than days after the date that the property is transferred sec_83 of the code and sec_1_83-2 of the income_tax regulations provides that an election under sec_83 may not be revoked without the consent of the commissioner of internal revenue the regulations also provide that such consent will only be granted where the person filing the election is under a mistake of fact as to the underlying transaction and must be requested within days of the date on which the mistake of fact first became known to the person who made the election in any event neither a mistake as to the value or decline in the value of the property for which an election was made nor the failure of anyone to perform an act that was contemplated at the time of transfer of the property constitute a mistake of fact for this purpose revproc_2006_31 2006_27_irb_32 provides guidance on revoking an election under sec_83 of the code sec_5 example describes a situation involving a mistake of fact as to the underlying transaction in example b begins employment with company o under an employment contract that provides b will receive substantially nonvested company o class a common_stock instead substantially nonvested company o class b common_stock is transferred to b b made a valid sec_83 election with respect to the transferred stock b subsequently discovers that company o ha sec_2 classes of common_stock and that company o transferred class b common_stock instead of class a common_stock b timely requests consent to revoke the sec_83 election consent to revoke b’s sec_83 election is granted because the stock b received was transferred under a mistake of fact as to the underlying transaction you indicate that the amistake of fact was that you believed based on statements from president that the board_of directors had authorized the grant of plr-114929-07 restricted_stock when in fact they had authorized the grant of isos you have requested consent to revoke your election within days of the date you first became aware of the mistake of fact as to the underlying transaction the aunderlying transaction being your employer s transfer of the restricted_stock to you accordingly because you were under a mistake of fact as to the underlying transaction and you requested consent to revoke your sec_83 election within days of when the mistake of fact first became known to you consent to revoke your sec_83 election is granted except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to your income_tax return for sincerely yours ________________________________ cate livingston fernandez chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
